[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                    For the First Circuit


No. 00-1732

                      WILFRED ROY FRENCH,

                     Plaintiff, Appellant,

                              v.

                 DEPARTMENT OF CORRECTIONS FOR
              THE STATE OF MASSACHUSETTS, ET AL.,

                    Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Nancy Gertner, U.S. District Judge]


                            Before

                      Boudin, Chief Judge,
               Selya and Lynch, Circuit Judges.



     Wilfred Roy French on brief pro se.
     Bruce R. Henry and Morrison, Mahoney & Miller on brief for
appellees, Correctional Medical Services, E. Morgan Vigeron,
Jr., M.D. and Arthur K. Brewer, M.D.



                        August 1, 2001
          Per   Curiam.   Wilfred     Roy   French   has   appealed   a

district court judgment granting summary judgment in favor of

the defendants.      We review the district court's grant of

summary judgment de novo.    Manarite v. City of Springfield,

957 F.2d 953, 955 (1st Cir.), cert. denied, 506 U.S. 837

(1992).   Upon review of the parties' briefs and the record on

appeal, we affirm the district court judgment, essentially for

the reasons stated in the district court's memorandum and

order, dated March 28, 2000.1

          Apart from his appellate brief, French has filed a

motion asking for leave to file a "supplemental exhibit."         Our

review is confined to the record on appeal and we do not

ordinarily consider material that was not presented to the

court below.      See Fed. R. App. P. 10(a).         The motion is,

therefore, denied.    We add that, in any event, consideration

of that exhibit would not affect the outcome of this appeal.

          The judgment of the district court is affirmed.




    1We grant the motion of defendant-appellee Tim Hall for
leave to join the brief filed by his co-defendants-appellees.

                                -3-